NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                      NOV 21 2016
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT



 MICHAEL A. BRUZZONE,                            No. 14-17003

                  Plaintiff-Appellant,
                                                 D.C. No. 3:14-cv-01279-WHA
   v.

 INTEL CORPORATION; ARM, INC.,
                                                 MEMORANDUM*
                  Defendants-Appellees.

                    Appeal from the United States District Court
                      for the Northern District of California
                     William Alsup, District Judge, Presiding

                          Submitted November 16, 2016**

Before:       LEAVY, BERZON, and MURGUIA, Circuit Judges.

        Michael A. Bruzzone appeals pro se from the district court’s judgment in his

action alleging a conspiracy to defraud the federal and state governments and the

public. We have jurisdiction under 28 U.S.C. § 1291. We review de novo, Stoner

v. Santa Clara Cty. Office of Educ., 502 F.3d 1116, 1120-21 (9th Cir. 2007), and

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
we affirm.

      The district court properly struck Bruzzone’s complaint and dismissed the

action because Bruzzone improperly attempted to proceed pro se as a relator in a

qui tam action alleging a conspiracy to defraud the United States. See id. at 1125-

27 (concluding that pro se litigants may not prosecute claims based on fraud

against the Unites States).

      The district court did not abuse its discretion by denying Bruzzone’s recusal

motion because Bruzzone’s allegations of bias were exclusively based on adverse

judicial rulings. See Jorgensen v. Cassiday, 320 F.3d 906, 911 (9th Cir. 2003)

(setting forth standard of review); see also Liteky v. United States, 510 U.S. 540,

555 (1994) (explaining that “judicial rulings alone almost never constitute a valid

basis for a bias or partiality motion”).

      Defendants’ unopposed motion for judicial notice, filed February 20, 2015,

is granted.

      AFFIRMED.




                                           2                                   14-17003